Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 12/22/21. Claims 11-19 are pending with claim 11 in independent form.

Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s cancellation of previously rejected claims and retaining previously allowable claims has overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 11 and all its dependencies, A method comprising: receiving, by a computing device of a pathway-article assisted vehicle (PAAV) and from an image capture device of the PAAV, an image of a code embodied on a pathway article, wherein the code is associated with authentication information stored to a distributed blockchain network, wherein the authentication information stored to the distributed blockchain network includes a first unique identifier corresponding to the pathway article and an expected type of the pathway article; determining, by the computing device, based at least in part on the code and the authentication information associated with the code and stored to the distributed blockchain network, whether the pathway article is authentic or counterfeit by: determining, by the computing device, whether a second unique identifier included in the code corresponds to the first unique identifier stored by the distributed blockchain network and whether a type of the pathway article corresponds to the expected type of the pathway article stored by the distributed blockchain network; and determining that the pathway article is authentic in response to determining that the second unique identifier included in the code corresponds to the first unique identifier stored by the distributed blockchain network and that the type of the pathway article corresponds to the expected type of the pathway article stored by the distributed blockchain network; and executing, by the computing device, an action based on the determination. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH